Title: Enclosure: John B. Prevost to Francisco de Miranda, [1 April 1797]
From: Prevost, John B.
To: Miranda, Francisco de


[Paris, April 1, 1797]
M. Prevost does not conceive a conference to be absolutely necessary and has therefore adopted this mode of Communication as the one most agreable to M. Miranda. The papers alluded to in the within note are those which respect a Negotiation with M. Pitt confided to M. Miranda some time Since by Messieurs hamilton and Knox, the object of which was to adopt Some effectual Measure to liberate south America. M. Prevost will call at any moment M. Miranda may appoint to take charge of Such Documents relative thereto as may remain in the hands of M. Miranda.
Duodi 12 Germinal.
